COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


  KAREN LOUISE BURNETT,                           §
                  Appellant,                      §           No. 08-21-00040-CV
  v.                                              §              Appeal from the
  THOMAS REFINE BURNETT,                          §            388th District Court
                  Appellee.                       §         of El Paso County, Texas

                                                  §              (TC# 95-13356)

                                                  §


                                       JUDGMENT

       The Court has considered this cause on the record and concludes the appeal should be

dismissed for want of prosecution. We therefore dismiss the appeal for want of prosecution. We

further order Appellant pay all costs of this appeal, and this decision be certified below for

observance.

       IT IS SO ORDERED THIS 28TH DAY OF APRIL, 2021.


                                             GINA M. PALAFOX, Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.